Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                              CASE NO: 20-60633-CIV-SMITH

   VINCENT J. MORRIS, STEVEN
   SIMMONS, YOLANDA UPTON, and
   MICHAEL LUZZI, on behalf of themselves
   and all others similarly situated,

              Plaintiffs,
  v.

  PHH MORTGAGE CORPORATION d/b/a
  PHH MORTGAGE SERVICES, on its own
  behalf and as successor by merger to OCWEN
  LOAN SERVICING, LLC, a New Jersey
  Corporation, and OCWEN LOAN SERVICING,
  LLC, a Florida Limited Liability
  Company,

              Defendants.
                                            /




       PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
          SETTLEMENT AND CERTIFICATION OF THE SETTLEMENT CLASS
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 2 of 22



           Plaintiffs are very proud to present to this Court the Global settlement they reached with
  Defendants—after many months of extensive Zoom and telephone mediation sessions before the
  nationally recognized mediator Rodney Max—that will fully resolve this nationwide class action.
  The Parties were fortunate to have as a guide and resource the similar Ocwen/PHH national
  settlement in McWhorter v. Ocwen, which was granted final approval by The Honorable Madeline
  Hughes Haikala on August 1, 20191 based upon Eleventh Circuit law, and was considered by all
  of the relevant state and federal mortgage regulators who carefully reviewed the proposed terms
  of Stipulation of Settlement and Release sent to them as required by the Class Action Fairness
  Act.2 While this proposed Settlement is structured on the same overall framework as the
  McWhorter settlement, this proposed Settlement actually provides more monetary and injunctive
  relief than the national class settlement certified and approved in McWhorter. This global
  Settlement has been reached while courts are ruling these claims are not actionable and dismissing
  other plaintiffs’ materially identical claims with prejudice—including claims against these
  Defendants.
           Accordingly, Plaintiffs request entry of an Order granting preliminary approval of the class
  action settlement as set forth in the parties’ Stipulation of Settlement and Release (finding that the
  proposed settlement “falls within the range of reasonableness”), preliminarily certifying a
  nationwide class for settlement purposes, and approving notice to all Settlement Class Members.
  Defendants have agreed to the proposed Settlement and do not oppose the relief sought herein.
                                          INTRODUCTION
           Plaintiffs respectfully move for preliminary approval of this Settlement, which offers
  significant direct cash payments or cash credits to all mortgagors nationwide who paid
  “processing” or “convenience” fees when they made their mortgage payments over the telephone
  or online to Defendants PHH Mortgage Corporation d/b/a PHH Mortgage Services (“PHH”) and
  Defendant Ocwen Loan Servicing, LLC (“Ocwen”) (collectively, “PHH Defendants” or




  1
      McWhorter v. Ocwen Loan Servicing, LLC, 2019 WL 9171207 (N.D. Ala. Aug. 1, 2019).
  2
   McWhorter was also mediated by Mr. Max’s office. The McWhorter court granted certification
  of a similar settlement class and finally approved a very similar settlement based specifically on
  11th Circuit caselaw.
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 3 of 22



  “Defendants”), as well as injunctive relief that would greatly benefit Settlement Class Members. 3
  Defendants provide these alternate payment avenues as an option, and in many instances, they
  allow borrowers to avoid paying much greater late charges on their mortgages. Mailing a check or
  money order as specified in the borrowers’ loan documents does not require payment of any
  Convenience Fee. 4 Rather, the legal dispute in this action is whether charging Convenience Fees
  for other, more expedited payment methods is permissible under FDCPA and other applicable law.
         The Parties have executed a Stipulation of Settlement and Release (the “Agreement”), the
  terms of which, including all exhibits attached thereto, constitute the Parties’ settlement
  (“Settlement”), and agreed upon the form of the proposed Class Notice to the Settlement Class.
  Exhibit 1. Under the Settlement, Defendants have agreed, among other things, to offer direct cash
  credits into the mortgage accounts of a vast majority of Settlement Class Members, and a
  simplified claims process to facilitate the sending of checks to a very small percentage of
  borrowers whose loans are no longer serviced by the Defendants (experience from McWhorter
  shows roughly half of mailed checks went uncashed when the consumer was no longer a PHH or
  Ocwen customer).
         Under the proposed settlement, Defendants will pay cash refunds of 28% or 18%, as
  explained below, of every Convenience Fee received and retained by the Defendants from
  Settlement Class Members for all of their telephone and/or web-based mortgage payments. These
  different percentages of refunds for each payment are based upon the status of Settlement Class
  Member loans when they boarded with Ocwen or PHH, as well as when the Convenience Fees
  were paid. The Settlement’s benefits were the result of rigorous, arm’s-length negotiations by the
  Parties and their counsel under the direction of a distinguished mediator, the Rodney Max. See
  Declaration of Rodney Max dated August 25, 2020 (hereinafter “Max. Decl.) (attached as Exhibit
  2). Notice of this Settlement will be disseminated to Class Members via (i) direct mail, (ii) internet
  notice, and (iii) establishment of a settlement website.
         Undersigned counsel were very well-positioned to evaluate and negotiate this Settlement
  because they have been investigating these specific mortgage practices for over a year (with actions


  3
   Ocwen no longer exists as a standalone entity. PHH is Ocwen’s successor by merger for the
  purposes of the claims asserted against Ocwen in this action.
  4
    Unless otherwise indicated, capitalized terms shall have the same meanings here as given to them
  in the Agreement.


                                                    2
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 4 of 22



  pending against multiple servicers before this Court) and have spent the last thirteen years
  litigating and resolving over 32 nationwide class actions for mortgage holders against all of the
  major mortgage providers in the country. Further, the informal discovery during mediation of this
  action included the production of thousands of pages of documents regarding transaction data and
  Defendants’ business practices. Despite that work, Plaintiffs and the Settlement Class faced
  significant hurdles in litigating their claims to resolution. 5 Given the immediate and substantial
  benefits the settlement will provide, there is no question that the settlement is “within the range of
  reasonableness” and warrants preliminary approval.
                                    FACTUAL BACKGROUND
         This action alleges that charging Convenience Fees for phone and web payments violates
  the Federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”) and class
  members’ mortgage contracts. Plaintiffs allege that the “Convenience Fees” violate the FDCPA
  because they are neither expressly authorized by the applicable mortgage agreements nor expressly
  permitted by applicable law. And because they are not allowable fees under the FDCPA, Plaintiffs
  allege that charging them also violates the standard form mortgage contracts of Settlement Class
  Members. Plaintiffs’ counsel filed multiple class action lawsuits regarding these practices against
  numerous servicers, after having spearheaded class action litigation in over 32 nationwide class
  actions brought against the largest banks, mortgage servicers and force-placed insurers across the
  country, reaching 30 settlements to date totaling over $4.2 billion dollars for the proposed
  nationwide classes of over 5.3 million homeowners.6 Ocwen was a defendant in one of those


  5
    Indeed, many similar claims have been dismissed here in Florida and elsewhere. See Bardak v.
  Ocwen Loan Servicing, LLC, No. 8:19-cv-1111, ECF No. 72 (M.D. Fla. August 12, 2020)
  (dismissing convenience fee claims brought by the Bailey Firm with prejudice); Kelly v. Ocwen
  Loan Servicing, LLC, No. 3:20-cv-50-J-32JRK, 2020 WL 4428470 (M.D. Fla. July 31, 2020);
  Lang v. Ocwen Loan Servicing, LLC, No. 3:20-CV-81-J-20MCR, ECF No. 21 (M.D. Fla. July 17,
  2020); Turner v. PHH Mortg. Corp., No. 8:20-CV-137-T-30SPF, 2020 WL 2517927 (M.D. Fla.
  Feb. 24, 2020); Torliatt v. Ocwen Loan Servicing, LLC, 2020 WL 1904596 (N.D. Cal. April 17,
  2020) (dismissing nationwide breach of contract and FDCPA claim).
  6
    See e.g., Williams v. Wells Fargo Bank, N.A., No. 11-cv-21233 (S.D. Fla.) (final approval
  granted); Saccoccio v. JPMorgan Chase Bank N.A., No. 13-cv-21107 (S.D. Fla.) (final approval
  granted); Diaz v. HSBC Bank (USA), N.A., No. 13-cv-21104 (S.D. Fla.) (final approval granted);
  Fladell v. Wells Fargo Bank, N.A., No. 13-cv-60721 (S.D. Fla.) (final approval granted); Hamilton
  v. SunTrust Mortg., Inc., No. 13-cv-60749 (S.D. Fla.) (final approval granted); Hall v. Bank of



                                                    3
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 5 of 22



  successful nationwide force-placed insurance class action settlements.
         Based on Plaintiffs’ counsel’s previous experience in successfully litigating and settling a
  hard-fought nationwide class action with Ocwen, Defendants agreed in April 2020 to commence
  complex and thorough settlement negotiations. Plaintiffs retained Rodney Max of Upchurch
  Watson White & Max (whose office mediated the McWhorter nationwide settlement). Max Decl.
  at 17. Although Mr. Max did not personally mediate the McWhorter action—his partner, Marty
  Van Tassel, did— he is familiar with that litigation and settlement. Id. In McWhorter, the finally
  approved settlement consisted of the following specific relief:
                 a. Settlement of a nationwide class with a class period starting one year prior to
                    the action being filed.
                 b. A settlement fund to provide credits and payments based upon the profits
                    retained by Ocwen for payments.
                 c. Improved disclosures.
                 d. A class-wide Note Amendment to Class Member mortgages which legally
                    authorized the acceptance by Ocwen of payments via optional means not
                    specifically authorized by their mortgages.
                 e. A freeze on the amounts Ocwen could charge for these payments for a period
                    of one-year from the final approval order.
                 f. Attorneys’ Fees and Expenses in the amount of 33.3% of the Settlement Fund,
                    plus expenses. Class representative awards of $15,000 per representative.

  McWhorter, 2019 WL 9171207 (N.D. Ala. 2019). Based on Eleventh Circuit law, the court granted
  final approval of the McWhorter settlement, without the objection from any federal or state
  regulator. Naturally, McWhorter greatly guided the negotiations in this matter.



  Am., N.A., No. 12-cv-22700 (S.D. Fla.) (final approval granted); Lee v. Ocwen Loan Servicing,
  LLC, No. 14-cv-60649 (S.D. Fla.) (final approval granted); Braynen v. Nationstar Mortg., LLC,
  No. 14-cv-20726 (S.D. Fla.) (final approval granted); Wilson v. Everbank, N.A., No. 14-cv-22264
  (S.D. Fla.) (final approval granted); Montoya v. PNC Bank, N.A., No. 14-cv-20474 (S.D. Fla.)
  (final approval granted); Almanzar v. Select Portfolio Servicing, No. 14-cv-22586 (S.D. Fla.) (final
  approval granted); Jackson v. U.S. Bank, N.A., No. 14-cv-21252 (S.D. Fla.) (final approval
  granted); Circeo-Loudon v. Green Tree Servicing, LLC, No. 14-cv-21384 (S.D. Fla.); Beber v.
  Branch Banking & Trust Co., No. 15-cv-23294 (S.D. Fla.) (final approval granted); Ziwczyn v.
  Regions Bank, No. 15-cv-24558 (S.D. Fla.) (final approval granted); McNeil v. Selene Finance,
  LP, No. 16-cv-22930 (S.D. Fla.); McNeil v. Loancare, LLC, No. 16-cv-20830 (S.D. Fla.) (final
  approval granted); Edwards v. Seterus, Inc., No. 15-cv-23107 (S.D. Fla.) (final approval granted);
  Cooper v. PennyMac Loan Servicing, LLC, No. 16-cv-20413 (S.D. Fla.) (final approval granted).
  Strickland, et al. v. Carrington Mortgage Services, LLC, et al., 16-cv- 25237 (S.D. Fla.) (final
  approval granted for three separate settlements); Quarashi et al v. Caliber Home Loans Inc. et al.;
  16-9245 (D.N.J.) (final approval granted).


                                                   4
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 6 of 22



         Recognizing that many different courts have reached diametrically opposed conclusions
  on claims just like this, and given the existence of contradictory regulatory guidance on the issue,
  the Parties decided to mediate this dispute. Beginning in or around April 2020, the Parties agreed
  to participate in a mediation with independent mediator Rodney Max. Mr. Max had already
  mediated claims brought against the PHH Defendants in two other class actions, Bardak v. Ocwen
  Loan Servicing, LLC, Case No. 8:19-cv-01111-SCB-TGW (M.D. Fla.), and Torliatt v. Ocwen
  Loan Servicing, LLC, Case No. 3:19-cv-04303-WHO (N.D. Cal.).
         Plaintiffs here actually invited to this second mediation all of the plaintiffs’ counsel from
  Bardak and Torliatt cases, as well as the counsel from another class action, Bell v. PHH Mortgage
  Corp., Case No. 1:20-CV-03187 (D. N.J.), all of whom were represented by, among others, the
  same lead counsel (the “Bailey Firm”). On May 4, 2020, the Parties obtained a 30-day stay of all
  case management deadlines in this case pending mediation (ECF No. 8). Prior to the mediation,
  the PHH Defendants provided extensive informal discovery and class-related data to Plaintiffs
  here, which information and data had also been provided to the Bailey Firm.
         On May 12, 2020, counsel for the Parties and counsel for the Bardak, Torliatt, and Bell
  plaintiffs participated in a mediation with Mr. Max by videoconference and continued with calls
  and emails throughout the process. That mediation continued for a full day by videoconference on
  May 20, 2020, with additional discussions in the days that followed. After many calls and
  conferences among all counsel, the mediation attempt resulted in an agreed impasse between the
  Bailey Firm, the Defendants and Plaintiffs. 7
         Immediately thereafter, Plaintiffs here and the PHH Defendants began a separate mediation
  of this case only, as suggested by Mr. Max, with only the parties to this case participating. The
  Parties obtained a further extension of the stay of case management deadlines (ECF No. 10) to
  attempt a resolution of this matter. The Bailey Firm was fully aware that Plaintiffs and the
  Ocwen/PHH Defendants would next embark on a separate mediation without them, as discussed
  with Plaintiffs’ counsel and Mr. Max. Over the next two-and-a-half months, the Parties
  participated in numerous telephonic or videoconference mediation sessions, including with Mr.
  Max on June 9, 2020, June 26, 2020, August 5, 2020, and August 7, 2020, with ongoing telephonic
  mediation discussions between those dates. The mediation process included continuing exchanges


  7
    Without disclosing any of the substance of the mediation sessions, The Bailey Firm and counsel
  for Plaintiffs here disagreed on the best approach to resolving this litigation.


                                                   5
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 7 of 22



  by the Parties of informal discovery and confirmatory due diligence information and data
  concerning the PHH Defendants’ procedures for accepting loan payments by telephone with a live
  operator, by telephone via an interactive voice response system (“IVR”), or by internet; the PHH
  Defendants’ policies and procedures for authorization and collection of Convenience Fees
  associated with loan payments made by such means; various data regarding each of the Plaintiffs;
  and the total volume and dollar amount of Convenience Fees collected during the relevant time
  period from borrowers within Plaintiffs’ class definitions.
         The second mediation continued over the last two-and-a-half months. On August 7, 2020,
  the parties reached agreement on the principle terms of a potential settlement, subject to further
  negotiation of the remaining details through the still ongoing mediation. 8 As described below, the
  settlement reached is far superior to the approved McWhorter settlement as it is greater in total
  amount, compensates a greater amount of class members for a broader range of Convenience Fee
  payments over a longer class period, provides enhanced injunctive relief, and seeks a lower
  percentage of attorneys’ fees and smaller class representative awards from the settlement fund. No
  one in the proposed class here was a member of the class in McWhorter.
         On August 10, 2020, the Settling Parties announced their settlement and filed a joint motion
  to stay the case while the Settling Parties formalized their Agreement. (ECF No. 29.) The parties



  8
     After Plaintiffs filed an Amended Complaint and it was understood that the mediation sessions
  before Rodney Max were productive, without knowing any of the terms being discussed, the
  Bailey Firm wrote to Plaintiffs on July 27, 2020 and stated that they would use every means at
  their disposal to derail any global settlement. After learning that a settlement was reached, the
  Bailey Firm moved to intervene in this case—again, without knowing any of the substance of the
  Settlement. However, it is clear that none of the Bailey Firm’s clients who have sought
  intervention are actually Settlement Class Members as defined in the proposed Settlement. This is
  because the class definition excludes all individuals that had pending cases against Ocwen or PHH
  as of August 7, 2020 challenging the Convenience Fees. There is no dispute that all of the Bailey
  Firm’s clients who have sought intervention had cases pending against Ocwen or PHH as of
  August 7, 2020, so they are clearly not members of the proposed class and thus have no standing
  to object to the proposed settlement nor to intervene. Plaintiffs filed an Opposition to the Motion
  to Intervene [ECF No. 32] and Defendants filed their own Opposition [ECF No. 31], contending
  that the sole purpose of Bailey Firm’s attempt to intervene in this matter was to “kill” any proposed
  settlement and to simply “overtake control of the litigation.” Neither of which are permissible
  reasons to intervene. Each and every person who is a member of the Settlement Class will be able
  to choose for himself or herself whether to accept the Settlement or opt out. The Bailey Firm and
  their clients do not have the right to deprive them of that choice.



                                                   6
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 8 of 22



  subsequently executed the Agreement. A copy of the Agreement is attached as Exhibit 1.9
  3.     The Settlement Terms and Agreement
         A. The Proposed Settlement Class
         The Agreement provides relief to “all borrowers on home mortgage loans in the United
  States that were serviced by either or both of the PHH Defendants who, according to the PHH
  Defendants’ records, were charged and paid a Convenience Fee for making a loan payment by
  telephone, IVR, or the internet between March 25, 2016 and August 21, 2020. Excluded from the
  Class are (a) borrowers whose loans were included as class loans in the class action settlement in
  McWhorter, et al. v. Ocwen Loan Servicing, LLC, et al., No. 2:15-cv-01831-MHH (N.D. Ala.); (b)
  borrowers who are or were named plaintiffs in any civil action, other than this Action, initiated
  against either PHH Defendant on or before August 7, 2020 asserting any claim arising from the
  payment of Convenience Fees to Ocwen or PHH; (c) borrowers whose promissory note and/or
  mortgage agreement, deed of trust, or other like security instrument has already been amended to
  add language affirmatively and explicitly stating that the lender and any servicing agent may
  collect ‘Convenience Fees’ for payments made by telephone, IVR, or online; (d) the PHH
  Defendants’ board members and executive level officers; and (e) the federal district and magistrate
  judges assigned to this Action, along with persons within the third degree of relationship to them.”
         B. Monetary Relief
         The Settlement Agreement affords members of the Settlement Class significant monetary
  and injunctive relief. (Id. ¶ 4.) A settlement fund in the amount of $12,587,048.58 will be created
  to reimburse Settlement Class Members for a portion of the Convenience Fees paid to the PHH
  Defendants during the Class Period as explained below. The percentage payments to each class
  member will be allocated as follows:
             1. For Settlement Class Members whose: (1) home mortgage loans were not owned
                by the PHH Defendants, (2) to which the PHH Defendants acquired servicing rights
                when such loans were 30 days or more delinquent on their loan payment
                obligations, and (3) were charged a Convenience Fee from March 25, 2019 to
                August 25, 2020, 28% of such amounts charged to them as Convenience Fees
                during that time period.

             2. For payments not described in (1) above, Settlement Class Members will receive

  9
    The following documents are attached to the Settlement Agreement as exhibits: Class Notice
  (Exhibit A); Operative Complaint (Exhibit B); [proposed] Preliminary Approval Order (Exhibit
  C); and Proof of Claim form and instructions (Exhibit D).


                                                   7
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 9 of 22



                 18% of the amounts charged by Ocwen or PHH as Convenience Fees from March
                 25, 2016 to August 25, 2020.

         The Settlement Fund will be allocated as follows: first it will be used to pay any attorneys’
  fee and expense awards to Class Counsel that are approved by this Court and any incentive award
  to Lead Plaintiffs. The remaining balance will be divided and distributed as individual allocations
  to the Settlement Class Members who do not opt out. Settlement Class Members will receive an
  amount equal to 28% of the Convenience Fees covered by paragraph (1) above, and 18% of any
  remaining Convenience Fees paid during the Class Period not covered by paragraph (1), less their
  pro rata shares of any attorneys’ fee, expense, and incentive awards.
         For loans still serviced by the PHH Defendants at time of preliminary approval (which are
  estimated to be approximately 80% of the class, depending upon the timing of entry of the
  Preliminary Approval Order), Settlement Class Members will receive their individual allocations
  as set forth above as a direct cash credit from the settlement fund to their loan accounts, first to
  reduce any late fee balance, and then to reduce the balance of their unpaid loans, with the following
  exceptions: loans still being serviced by PHH Defendants that are in foreclosure or to which the
  PHH Defendants in their judgment determine that they otherwise are not readily able to apply a
  direct cash credit to reduce their unpaid balance shall be sent a check mailed to their most recent
  address that PHH has on file.
         For Settlement Class Member loans not currently being serviced by the PHH Defendants
  at the time of preliminary approval (which are estimated to be approximately 20% of the
  Settlement Class), each Settlement Class Member will be entitled to complete a basic Proof of
  Claim form (attached as Exhibit D to the Agreement). The simple Proof of Claim form will require
  no supporting documents, and if completed, the Settlement Class Member will receive their
  individual allocation as set forth above by check mailed to the address they indicate on their Claim
  Form. 10 Any amounts not claimed shall revert to Defendants.
         C. Injunctive Relief
         In addition to the monetary relief and release described above, the parties have agreed in
  the settlement to a number of very important injunctive relief components (that have not been


  10
    Informal discovery in this matter showed that, in McWhorter, nearly 50% of the checks sent to
  class members whose loans were no longer serviced by the Defendants went uncashed, creating
  logistical difficulties and a waste of resources.


                                                   8
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 10 of 22



  included in the above-stated value of the proposed Settlement). These include: (1) a more than
  13% reduction on the amount that can be charged for online/web payments, (2) a three-year freeze
  on those charges, freezing internet charges at that reduced level for 3 years, (3) a three-year freeze
  on the amounts that can be charged for telephone/IVR payments, and (4) improved specific
  disclosures that will be implemented on the Defendants’ website of the amounts to be charged for
  convenience fees, so that more important information is provided to the consumer on the applicable
  payment pages.
         Finally, as approved in McWhorter, citing Eleventh Circuit precedent and without any
  objection from a single state or federal regulator, the parties agreed upon a class-wide note
  amendment to expressly authorize optional payment methods that Defendants are not required to
  offer, but that many borrowers use. The amendment will ensure that the borrowers’ loan
  documents expressly authorize Defendants to accept payments via purely optional means of
  internet, IVR or phone, and to charge a fee to do so. See McWhorter, 2019 WL 9171207 (approving
  settlement where “Settlement Class Members have agreed that for Class Loans still serviced by
  Ocwen . . . the loan documents shall be deemed amended . . . to expressly authorize Ocwen to
  accept payments made through means not specifically provided for in the borrower’s loan
  documents, and to charge Convenience Fees in return for accepting those payments.”).
         In McWhorter, Judge Haikala noted the benefits of the note amendment and found that
  providing this type of relief “preserves Settlement Class Members’ ability to make payments via
  more rapid, expeditious methods.” See McWhorter, 2019 WL 9171207 at 10. “Because these
  payment methods and the fees charged for them are not mandatory, and the fees to be charged
  for them are less than the late fees that borrowers contractually can be charged if their payments
  are made beyond the grace period …, this amendment preserves the ability of Settlement Class
  Members to use these otherwise potentially unavailable optional methods of rapid payment
  when necessary to avoid higher late charges, adverse credit reporting, or foreclosure, or when
  otherwise preferable for them.” Id. at 11.11 The court found that the total settlement, including the
  Note Amendment was “fair, adequate, and reasonable,” and the relief was “substantial” in light of
  the fact that Plaintiffs faced “substantial challenges to prevailing on the merits.” Id.



  11
    The Court ruled that “the statute of frauds does not limit the power of the Court to enter
  injunctions and orders that amend loan documents by operation of law.” Id. at 13.


                                                    9
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 11 of 22



         It appears to Plaintiffs and their experts that Defendants could insist on an individual note
  amendment unilaterally for any borrower that wants to pay online or over the telephone. Plaintiffs
  and Class Counsel recognize this, and view the class-wide modification, as Judge Haikala in
  McWhorter did, as a positive aspect of the settlement for several reasons. First, borrowers will
  continue to be able to use these payment methods on a purely optional and voluntary basis, which
  may help late-paying borrowers avoid higher late charges, adverse credit reporting, or foreclosure.
  Secondly, Defendants’ agreement to lower online/web payments and to freeze the price of any fee
  for a period of three years is a benefit for the class, given the fact that courts in Florida and
  elsewhere have found Defendants’ existing practices not actionable.
         D. Release of Claims against Defendants
         In exchange for the relief provided by the Settlement, Settlement Class Members will
  release the Defendants, as well as all other entities included in the definition of “Released Persons”
  set forth in the Settlement Agreement from:
         each and all of the claims, causes of action, suits, obligations, debts, demands, agreements,
         promises, liabilities, damages (whether punitive, statutory, or compensatory and whether
         liquidated or unliquidated), losses, controversies, costs, expenses and attorneys’ fees of any
         nature whatsoever, whether based on any federal law, state law, common law, territorial
         law, foreign law, contract, rule, regulation, any regulatory promulgation (including, but not
         limited to, any regulatory bulletin, guidelines, handbook, opinion or declaratory ruling),
         common law or equity, whether known or unknown, suspected or unsuspected, asserted or
         unasserted, foreseen or unforeseen, actual or contingent, that relate to or arise out of
         Convenience Fees charged by the PHH Defendants to Settlement Class Members, during
         the period from March 25, 2016 through and including August 21, 2020, for making loan
         payments by telephone, IVR, the internet, and other payment methods.

         E. Class Notice
         Settlement Class members will receive notice of the settlement, as well as a claim form
  and instructions (if necessary), by first-class mail at their last-known mailing address in the forms
  attached to the Settlement Agreement as Exhibits A, and D, respectively, assuming they are
  approved by the Court. The Class Notice also will contain a provision directing Spanish-speaking
  class members to the Settlement Website, which will include the relevant settlement information
  in Spanish and a Spanish version of the Notice. (Id.) The notice will be mailed within 28 days of
  the entry of the Preliminary Approval Order. (Id.). The Settlement Administrator shall perform a
  search of the National Change of Address database for each mailing address prior to the mailing
  of the Notice. (Id.). The Settlement Administrator will also establish a website on which Settlement



                                                   10
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 12 of 22



  Class members may review the Settlement Agreement and its exhibits, and for those class members
  who must file a claim, the ability to download and print a Proof of Claim form. The Settlement
  Administrator will also advertise the Settlement on the internet. The notice will provide a toll-free
  number to call for settlement information. Settlement Class Members may opt out or object by
  following the prescribed process.
          F. Class Counsel Fees and Expenses and Named Plaintiffs’ Case Contribution Award
          The Parties stipulate in the Agreement that The Moskowitz Law Firm PLLC, will serve as
  Class Counsel. Class Counsel’s application for attorneys’ fees and expenses for all of the law firms
  involved shall not exceed 30% of the Settlement Fund, inclusive of expenses—a percentage lower
  than that approved (33.3%) in McWhorter. Defendants will also pay the named Plaintiffs a service
  award approved by the Court not to exceed $5,000.00 each (for a total of $20,000)—again lower
  than the awards in McWhorter. The Court may consider whether to approve these awards separate
  and apart from its analysis of the fairness, reasonableness, and adequacy of the settlement.
          G.     Final Approval and Objections
          Class members may object to the settlement no later than 35 days prior to the Fairness
  Hearing. The Motion for Attorneys’ Fees shall be filed 49 days prior to the Fairness Hearing and
  the Parties shall respond to any objections no later than 10 days prior to the Fairness Hearing.
                                       LEGAL ARGUMENT

     I.        THE COURT SHOULD GRANT PRELIMINARY APPROVAL.
          Settlement “has special importance in class actions with their notable uncertainty,
  difficulties of proof, and length. Settlements of complex cases contribute greatly to the efficient
  use of judicial resources, and achieve the speedy resolution of justice[.]” Turner v. Gen. Elec. Co.,
  2006 WL 2620275, at *2 (M.D. Fla. 2006). For these reasons, “[p]ublic policy strongly favors the
  pretrial settlement of class action lawsuits.” In re U.S. Oil & Gas Litig., 967 F.2d 489, 493 (11th
  Cir.1992). “Approval of a class action settlement is a two-step process.” Fresco v. Auto Data
  Direct, Inc., No. 2007 WL 2330895, at *4 (S.D. Fla. May 14, 2007). Preliminary approval is the
  first step, requiring the Court to “make a preliminary determination on the fairness, reasonableness,
  and adequacy of the settlement terms.” Id. In the second step, after notice to the class and
  opportunity for absent class members to object or otherwise be heard, the court considers whether
  to grant final approval. Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. 2010).




                                                   11
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 13 of 22



            The standard for preliminary approval of a class action settlement is not high—a proposed
  settlement should be preliminarily approved if it falls “within the range of possible approval” or if
  there is “probable cause” to notify the class of the proposed settlement and “to hold a full-scale
  hearing on its fairness[.]” In re Mid-Atl. Toyota Antitrust Litig., 564 F. Supp. 1379, 1384 (D. Md.
  1983) (citation omitted). New amendments to Rule 23 took effect on December 1, 2018. These
  amendments alter the standards that guide a court's preliminary approval analysis. In re Payment
  Card Interchange Fee & Merch. Disc. Antitrust Litig., 330 F.R.D. 11, 28 (E.D.N.Y. 2019). Prior
  to the amendments, Rule 23 did not specify standards for courts to follow when deciding whether
  to grant preliminary approval. Under the new Rule 23(e), in weighing a grant of preliminary
  approval, district courts must determine whether “giving notice is justified by the parties' showing
  that the court will likely be able to: (i) approve the proposal under Rule 23(e)(2); and (ii) certify
  the class for purposes of judgment on the proposal.” Fed. R. Civ. P. 23(e)(1)(B)(i–ii); id.
            The amended Rule 23(e)(2) requires courts to consider whether:
            (a)    the class representatives and class counsel have adequately represented the class;
            (b)    the proposal was negotiated at arm's length;
            (c)    the relief provided for the class is adequate, taking into account:
                   i.      the costs, risks, and delay of trial and appeal;
                   ii.     the effectiveness of any proposed method of distributing relief to the class,
                           including the method of processing class-member claims, if required;
                   iii.    the terms of any proposed award of attorney's fees, including timing of
                           payment; and
                   iv.     any agreement required to be identified under Rule 23(e)(3)12; and
            (d)    the proposal treats class members equitably relative to each other.

  Fed. R. Civ. P. 23(e)(2); In re Payment Card Interchange, 330 F.R.D. at 29.
           A. The Settlement Is the Product of Good Faith, Informed, and Arm’s-Length
              Negotiations among Experienced Counsel.
            At the preliminary approval stage, district courts consider whether the proposed settlement
  appears to be “‘the result of informed, good-faith, arms’-length negotiation between the parties
  and their capable and experienced counsel’ and not ‘the result of collusion[.]’” In re Checking
  Account Overdraft Litig., 830 F. Supp. 2d 1330, 1341 (S.D. Fla. 2011). The settlement terms in
  this case are the product of significant give and take by the settling parties, and were negotiated at
  arm’s length. The parties participated in mediation sessions with Rodney Max, a well-respected
  mediator with significant experience resolving complex suits. Mr. Max and the parties participated

  12
       There are no agreements required to be identified under Rule 23(e)(3).


                                                    12
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 14 of 22



  in mediation sessions in May through August 2020. See Max. Decl. at 18-21. The very fact of Mr.
  Max’s involvement weighs in favor of preliminary approval. See, e.g., Lobatz v. U.S. In re Educ.
  Testing Serv. Praxis Principles of Learning & Teaching, Grades 7-12 Litig., 447 F. Supp. 2d 612,
  619-20 (E.D. La. 2006); Poertner v. The Gillette Co., 618 Fed. Appx. 624, 630 (11th Cir. 2015)
  (settlement achieved only after engaging in extensive arms-length negotiations moderated by an
  experienced mediator belies any suggestion of collusion).
         The parties’ extensive negotiations were also informed by considerable investigation and
  informal discovery Class Counsel conducted in this and other similar cases. McWhorter, 2019 WL
  9171207, at *9 (finding that class counsel and plaintiffs adequately represented the settlement class
  based on the substantial informal discovery they obtained); Lipuma v. Am. Express Co., 406 F.
  Supp. 2d 1298, 1316–17 (S.D. Fla. 2005) (approving settlement over objection and concluding
  that class counsel had sufficient information to evaluate fairness of the settlement based on
  informal discovery); Francisco v. Numismatic Guaranty Corp. of Am., 2008 WL 649124, at *11
  (S.D. Fla. 2008) (same). Thousands of pages of documents were produced in mediation and have
  been carefully reviewed by Class Counsel, who also carefully reviewed the prior proceedings and
  court-approved settlement in McWhorter.
     B. The Settlement Falls Squarely within the Range of Reasonableness.
         As a result of the lengthy mediation process, the Settlement provides considerable
  monetary and injunctive relief to the Settlement Class, and falls well within the range of possible
  approval. Under Rule 23(e)(2)(C), the relevant inquiry is whether the proposed settlement affords
  relief that “‘falls within th[e] range of reasonableness, [and] not whether it is the most favorable
  possible result of litigation.’” McWhorter, 2019 WL 9171207, at *10; Lazy Oil Co. v. Witco Corp.,
  95 F. Supp. 2d 290, 338 (W.D. Pa. 1997), aff’d, 166 F.3d 581 (3d Cir. 1999); Great Neck Capital
  Appreciation Inv. P’ship, L.P. v. PricewaterhouseCoopers, L.L.P., 212 F.R.D. 400, 409–10 (E.D.
  Wis. 2002) (Because “[t]he determination of whether a settlement is reasonable is not susceptible
  to mathematical equation yielding a particularized sum … [,] [t]he mere possibility that the class
  might receive more if the case were fully litigated is not a good reason for disapproving the
  settlement.”). As described above, this Settlement is superior to the finally approved McWhorter
  settlement as it is much greater in total amount, compensates a greater amount of class members




                                                   13
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 15 of 22



  over a longer class period, provides enhanced injunctive relief, and seeks a lower percentage
  attorneys’ fees and smaller class representative awards from the fund.
         1. Monetary Relief
         The Settlement provides significant monetary benefits. All Settlement Class Members who
  paid Convenience Fees are eligible to receive a refund of either 28% or 18% of each Convenience
  Fee they paid, less a pro rata share of attorneys’ fees and expenses and service awards.13 Federal
  courts hold that settlements providing the class with a percentage of the recovery sought in
  litigation are reasonable in light of the attendant risks of litigation. See, e.g., Johnson v. Brennan,
  No. 10-cv-4712, 2011 WL 4357376 (S.D.N.Y. Sept. 16, 2011) (“[T]here is no reason, at least in
  theory, why a satisfactory settlement could not amount to a hundredth or even a thousandth part
  of a single percent of the potential recovery.”); Behrens v. Wometco Enters., Inc., 118 F.R.D. 534,
  542-43 (S.D. Fla. 1988) (approving recovery of $.20 per share where desired recovery was $3.50
  a share because “the fact that a proposed settlement amounts to only a fraction of the possible
  recovery does not mean the settlement is inadequate or unfair”); Fisher Bros., Inc. v. Mueller Brass
  Co., 630 F. Supp. 493, 499 (E.D. Pa. 1985) (approving settlement recovery of 0.2% of sales).
         Plaintiffs and the Settlement Class faced significant hurdles in litigating their claims to
  resolution, including overcoming Defendants’ defenses. 14 Each class member would face a risk of


  13
     Here, the relief offered by the Settlement is roughly 20%, not counting the value of any of the
  injunctive relief, of the Settlement Class’s potential recovery, and sufficient to warrant preliminary
  approval of the Settlement given that since 1995, class action settlements typically “have recovered
  between 5.5% and 6.2% of the class member’s estimated losses.” In re Rite Aid Corp. Sec. Litig.,
  146 F. Supp. 2d 706, 715 (E.D. Pa. 2001); see also Parsons v. Brighthouse Networks, LLC, 2015
  WL 13629647, at *3 (N.D. Ala. 2015) (a class settlement recovery of between 13% to 20% is
  “frequently found … to be fair and adequate”); In re Checking Account Overdraft Litig., 830 F.
  Supp. 2d 1330 (S.D. Fla. 2011) (9% class recovery “is still within the range of reasonableness”).
  14
     See McWhorter v. Ocwen Loan Servicing, LLC, 2019 WL 9171207 *9 (noting the “substantial
  challenges to prevailing on the merits.”); Bardak v. Ocwen Loan Servicing, LLC, No. 8:19-cv-
  1111, ECF No. 72 (M.D. Fla. August 12, 2020) (dismissing convenience fee claims with
  prejudice); Kelly v. Ocwen Loan Servicing, LLC, No. 2020 WL 4428470 (M.D. Fla. July 31, 2020);
  Lang v. Ocwen Loan Servicing, LLC, No. 3:20-CV-81-J-20MCR, ECF No. 21 (M.D. Fla. July 17,
  2020); Turner v. PHH Mortg. Corp., No. 2020 WL 2517927 (M.D. Fla. Feb. 24, 2020); Torliatt v.
  Ocwen Loan Servicing, LLC, 2020 WL 1904596 (N.D. Cal. April 17, 2020) (dismissing
  nationwide breach of contract and FDCPA claim); Caldwell v. Freedom Mortgage Corporation,
  Case No. 2020 WL 4747497 (N.D. Tex. August 17, 2020) (dismissing breach of contract claims,
  even on mortgages with deeds of trust insured by the Federal Housing Administration); Mariscal
  v. Flagstar Bank FSB, 2020 WL 4804983 (C.D. Cal. August 4, 2020) (dismissing breach of



                                                    14
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 16 of 22



  outright dismissal in litigation—a fate that has already befallen the Bailey Firm and its clients in
  Bardak v. Ocwen, supra. But due to this settlement, class members stand to recover a significant
  percentage of the amounts they paid, a large majority of which will have to do nothing to receive
  payment. The settlement’s monetary recovery falls well within the range of reasonableness.
         2. Injunctive Relief
        Once approved, the Settlement will also lower and restrict the Convenience Fee charges for
  online payments for three years, and freeze the charges for online and telephone payments for at
  current levels for three years. The Note Amendment “preserves Settlement Class Members’ ability
  to make payments via more rapid, expeditious methods” and ends any uncertainty as to whether
  the fees are legal authorized. McWhorter, 2019 WL 9171207 at 10. There can be no question that
  this result is reasonable. Without peace and certainty as to the ability to charge the for the extra
  services, Defendants would have had no incentive to settle and even worse for the Settlement
  Class, likely would cease accepting payments by web or telephone altogether, at least absent note
  amendments individually agreed to by borrowers at the time of the transaction, which would
  greatly delay borrowers’ ability to use these optional expedited payment methods in time of need.
        C. Class Counsel Believes the Settlement Is Reasonable.
        Significant weight should be attributed to the belief of experienced counsel that the
  negotiated settlement is in the best interest of the class. See In re Coordinated Pretrial Proceedings
  in Antibiotic Antitrust Actions, 410 F. Supp. 659, 666 (D. Minn. 1974) (recommendation of
  experienced counsel is entitled to great weight). Undersigned has filed and is currently litigating
  four other convenience fee cases, already beating a motion to dismiss. 15 Based on this experience,
  and decades more with class action lawsuits (including settling over thirty lender placed
  nationwide class action insurance cases), it is Class Counsel’s informed opinion that, given the
  uncertainty and expense of pursuing these claims through trial, the settlement is fair, reasonable,

  contract and violations of California’s Rosenthal Fair Debt Collection Practices Act and Unfair
  Competition Law); Amye Elbert v. Roundpoint Mortgage Servicing Corporation, 2020 WL
  4818605 (N.D. Cal. August 20, 2020) (dismissing California Rosenthal Act and UCL, as well as
  striking the class allegations).
  15
    See Garay v. Select Portfolio Servicing, Case No. 19-cv-23323 (S.D. Fla) (ECF No. 52)
  (Magistrate Becerra recommended Denying Motion to Dismiss in part); Alvarez v. Loancare, 20-
  cv-21837 (S.D. Fla.) (motion to dismiss pending); Cooper v. Pennymac Loan Services, LLC, Case
  No.: 20-cv-21546-KMM (S.D. Fla.) (same); and Attix v. Carrington Mortgage Services, LLC, No:
  20-22183-CV-UNGARO (S.D. Fla) (motion to compel arbitration pending).


                                                   15
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 17 of 22



  adequate, and in the best interests of the Settlement Class. That conclusion is overwhelmingly
  reinforced by the final approval granted in McWhorter.
  II.      THE COURT SHOULD CERTIFY THE PROPOSED SETTLEMENT CLASS.
           “It is well established that a class may be certified solely for purposes of settlement [if] a
  settlement is reached before a litigated determination of the class certification issue.” In re
  Checking Account Overdraft Litig., 275 F.R.D. 654,659 (S.D. Fla. 2011) (brackets in original). “In
  deciding whether to provisionally certify a settlement class, a court must consider the same factors
  that it would consider in connection with a proposed litigation class,” save manageability, “since
  the settlement, if approved, would obviate the need for a trial.” Id.
        A. The Settlement Class Meets the Four Requirements of Rule 23(a).
           The policies underlying the class action rule dictate that Rule 23(a) should be liberally
  construed. See Walco Invs., Inc. v. Thenen, 168 F.R.D. 315, 323 (S.D. Fla. 1996). Plaintiffs satisfy
  all four requirements of Rule 23 (a) as set forth below.
           1. The Settlement Class Is Sufficiently Numerous.
           Rule 23(a)(1) requires a showing that the proposed class is so numerous that joinder of all
  members would be impracticable. See Fed. R. Civ. P. 23(a)(1). “While there is no fixed rule,
  generally a class size [of] less than twenty-one is inadequate, while a class size of more than forty
  is adequate.” Williams, 280 F.R.D. 665, 671-72 (S.D. Fla. 2012); see, e.g., Anderson v. Bank of S.,
  N.A., 118 F.R.D. 136, 145 (M.D. Fla. 1987) (“[T]he size of the class and geographic location of
  the would-be class members are relevant to any consideration of practicality.”). The Settlement
  Class is comprised of the 943,706 primary, joint and/or co-borrowers on the 659,304 home
  mortgage loans who paid a Convenience Fee to Defendants between March 26, 2016 and August
  21, 2020, inclusive, for making a loan payment by telephone, interactive voice response telephone
  system (“IVR”) or the internet. See Declaration of Krysta Sebastian (ECF No. 45-1) (“Sebastian
  Decl.”) at ¶¶ 4–6. Numerosity is satisfied here.
           2. Questions of Law and Fact Are Common to All Settlement Class Members.
           Rule 23(a)(2) requires class action plaintiffs to identify questions of law or fact common
  to the proposed class. See Fed. R. Civ. P. 23(a)(2). “The threshold for commonality is not high.”
  Cheney, 213 F.R.D. at 490. Commonality requires a showing that the class members’ claims
  “depend on a common contention” and that the class members have “suffered the same injury.”
  Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011). “[F]or purposes of Rule 23(a)(2),



                                                     16
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 18 of 22



  even a single [common] question will do[,]” id. at 2556 (brackets in original), and “where a
  common scheme of conduct has been alleged, the commonality requirement should be satisfied.”
  Checking Overdraft, 275 F.R.D. at 673-74.
         Plaintiffs’ claims here depend on the common contention that Defendants’ charging a
  “Convenience Fee” was not expressly authorized by contract or any provision of existing law and
  therefore violates the FDCPA and the class members’ mortgage loan contracts. All members of
  the putative class were injured if at all in the same manner: they were charged for processing fees
  that are alleged to be improper. See Williams, 280 F.R.D. at 672 (finding commonality where “all
  members of the propose class were injured in the same manner, namely by being charged inflated
  premiums for the FPI”). Whether the Convenience Fees for use of the optional payment methods
  were in fact “incidental to” the borrowers’ underlying mortgage debts and whether they were in
  fact permitted by law are common legal questions. Whether they were authorized by or in
  contravention of the standard mortgages are also common legal and factual questions.
         3. Plaintiffs’ Claims Are Typical of Those of the Settlement Class.
         Rule 23(a)(3) requires Plaintiffs to demonstrate that their claims are typical of those held
  by the proposed class. See Fed. R. Civ. P. 23(a)(3). Typicality and commonality are related, with
  commonality referring to “the group characteristics of the class as a whole” and typicality focusing
  on the named plaintiff’s claims in relation to the class. In re Terazosin Hydrochloride Antitrust
  Litig., 220 F.R.D. 672 (S.D. Fla. 2004). Plaintiffs’ claims in this case arise from the same alleged
  course of conduct and are based on the same legal theories as those brought on behalf of the
  proposed class. Plaintiffs and every class member had mortgage loans owned or serviced by
  Defendants that were governed by allegedly common and materially uniform agreements.
         4. Plaintiffs and Their Counsel Are Adequate Representatives.
         To satisfy Rule 23(a)(4), the representative parties must “fairly and adequately represent
  the interests of the class.” Fed. R. Civ. P. 23(a)(4). This requirement is satisfied when the class
  representatives have (1) no interests antagonistic to the rest of the class and (2) counsel who are
  “qualified, experienced, and generally able to conduct the proposed litigation.” Cheney, 213 F.R.D.
  at 495. “Adequate representation is presumed in the absence of contrary evidence.” Association
  for Disabled Ams., Inc. v. Amoco Oil Co., 211 F.R.D. 457, 464 (S.D. Fla. 2002).




                                                  17
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 19 of 22



          a. Plaintiffs Do Not Have Interests Antagonistic to Settlement Class Members.
          Adequacy exists where a class representative shares common interests with the class and
  seeks the same type of relief for himself and the settlement class members. See Tefel v. Reno, 972
  F. Supp. 608 (S.D. Fla. 1997). Here, Plaintiffs have no interests antagonistic to those held by the
  Settlement Class. The class definition includes only those who were subject to Defendants’
  processing fees. All class members were charged these fees. Thus, the critical issues in this case—
  the existence, implementation, and lawfulness of Defendants’ processing fees—are common
  issues. Plaintiffs and absent class members share a common goal: to recover the amounts charged
  for processing fees. Plaintiffs have satisfied Rule 23(a)(4). See Williams, 280 F.R. D. at 673-74.16
          b. Settlement Class Counsel Are Qualified and Experienced.
          The attorneys who seek to represent the Settlement Class in this case are highly qualified
  to serve as class counsel, have been investigating these claims for more than a year, and have
  served as lead and co-lead counsel in some of the largest class actions in the country, as well as
  insurance-related complex cases. The law firm that Plaintiffs seek to name as Class Counsel in this
  action is The Moskowitz Law Firm, PLLC. Class Counsel has successfully prosecuted number
  insurance and consumer class actions and is well respected in the community that is serves. A copy
  of Class Counsel’s Firm Resume is attached hereto as Exhibit 3.
       B. The Settlement Class Meets the Requirements of Rule 23(b)(3).
          In addition to meeting the four requirements of Rule 23(a), a plaintiff seeking class
  certification must satisfy one subsection of Rule 23(b). Cheney, 213 F.R.D. at 489. Plaintiffs here
  seek certification under Rule 23(b)(3), under which certification is appropriate if (1) common
  questions of law or fact predominate over those affecting only individual class members and (2)
  class treatment is superior to other adjudication methods. See Fed. R. Civ. P. 23(b)(3). The latter
  question implicates manageability concerns, which do not bear on certification of a settlement

  16
     Further, each of the Class Representatives are members of the Settlement Class in that they are
  all borrowers on home mortgage loans in the United States that were serviced by either or both of
  the PHH Defendants, were charged, and paid for the Convenience Fees from March 25, 2016 to
  August 21, 2020. Specifically, Plaintiff Morris was charged and paid at least twelve Convenience
  Fees during the class period. Plaintiffs Luzzi and Upton were charged and paid for at least one
  Convenience Fee during the Class Period. Plaintiff Simmons is a Class Member because he, as the
  Authorized Representative, through a Power of Attorney, of his mother Dorothy Simmons,
  personally paid a Convenience Fee pursuant to a mortgage statement sent to him at his home in
  California during the Class Period.



                                                  18
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 20 of 22



  class. See Checking Account Overdraft Litig., 275 F.R.D. at 659. Further, the Settlement Class is
  ascertainable and based on objective criteria, all can be determined from PHH’s business records.
  See Sebastian Decl. at ¶¶ 4–6.
         Moreover, giving all class members the option to accept a comprehensive resolution of the
  their claims in this action or opt out of it would be far superior to litigating each of their claims
  separately, especially since the actual damage amounts for each individual class member are low
  Williams, 280 F.R.D. at 675. Each and every class member has the right to simply opt out of this
  proposed settlement, if they do not agree with the terms and/or simply want to proceed with their
  own individual litigation. Accordingly, the Court should certify the proposed class.
  III.   THE COURT SHOULD APPROVE THE PROPOSED CLASS NOTICE.
         Federal Rule of Civil Procedure 23(e)(1) provides that the “court must direct notice in a
  reasonable manner to all class members who would be bound by the proposal.” Class notice should
  be “reasonably calculated, under the circumstances, to apprise interested parties of the pendency
  of the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover
  Bank & Trust Co., 339 U.S. 306, 314 (1950). The parties’ proposed notice plan readily meets this
  standard. The Settlement Agreement provides that the Settlement Administrator shall distribute
  class notice and claim forms in the form attached as Exhibits A and D to the Settlement Agreement
  to all identifiable class members no more than 28 days after the Court enters the Preliminary
  Approval Order. (Ex. 1 ¶ C). The Settlement also provides for an internet website, internet
  advertising, and a toll-free number through which Settlement Class Members can acquire
  information, and allows those class members that have to file claims to submit claims online.
         IV.     UNDERSIGNED SHOULD BE APPOINTED AS CLASS COUNSEL.
         The parties have defined Class Counsel to include the undersigned law firm. (Ex. A ¶ 2.14).
  Undersigned respectfully requests to be appointed as Settlement Class Counsel. Undersigned
  counsel have significant experience litigating these cases, having represented plaintiffs in actions
  regarding similar processing fees, and in many other insurance related class actions.
         V.      PARALLEL PROCEEDINGS SHOULD BE ENJOINED.
         Finally, the Court should preliminarily enjoin all Settlement Class Members who do not
  execute and timely file a Request for Exclusion from the Settlement Class from filing, prosecuting,
  maintaining, participating in or continuing litigation in federal or state court based on or related to




                                                    19
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 21 of 22



  the claims or facts alleged in the this Action. This type of injunctive relief is commonly granted in
  preliminary approvals of class action settlements pursuant to the All Writs Act.
         The All Writs Act authorizes the Court to “issue all writs necessary or appropriate in aid
  of their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. §
  1651(a). The Act empowers the Court to enjoin “conduct which, left unchecked, would have had
  the practical effect of diminishing the court’s power to bring the litigation to its natural
  conclusion.” In re Am. Online Spin-Off Accounts Litig., 2005 WL 5747463, at *4 (C.D. Cal. May
  9, 2005). Settlement Class Members who do not opt out should be enjoined from asserting claims
  on behalf of other Settlement Class Members pending the Court’s determination whether to finally
  approve the Settlement, and from asserting individual claims unless they opt out. Accordingly,
  pursuant to its authority under the All-Writs Act, the Court should enjoin parallel proceedings by
  or on behalf of Settlement Class Members pending the settlement approval process. See, e.g.,
  Shelby v. Two Jinns, Inc., 2017 WL 6347370, at *5 (C.D. Cal. Feb. 8, 2017) (entering an injunction
  against asserting released claims pending settlement approval and concluding that it is “necessary
  to protect and effectuate the settlement, this Order, and the Court’s flexibility and authority to
  effectuate this settlement and to enter judgment when appropriate, and is ordered in aid of the
  Court’s jurisdiction and to protect its judgments pursuant to 28 U.S.C. §1651(a)”).
         VI. THE COURT SHOULD SCHEDULE A FINAL APPROVAL HEARING.
         Should the Court grant this Motion, Plaintiffs will file their motion for final approval of
  the settlement on a date set by the Court. Plaintiffs request that the Court schedule the Fairness
  Hearing no less than 150 days after entry of the order preliminarily approving the settlement, so
  as to satisfy all of the Notice requirements under CAFA. Class Counsel will file their fee
  application at least fourteen days prior to any objection or opt-out deadline.
                                           CONCLUSION
         Plaintiffs respectfully request the Court should enter an order granting preliminary
  approval of the settlement.17




  17
    While the Court must conduct a hearing before granting Final Approval, the Court is not required
  to conduct a hearing to grant Preliminary Approval, it is within the Court’s discretion.


                                                   20
Case 0:20-cv-60633-RS Document 46 Entered on FLSD Docket 08/25/2020 Page 22 of 22



         Respectfully submitted this 25th day of August, 2020.
                                              By: /s/ Adam M. Moskowitz
                                              Adam Moskowitz, Esq.
                                              Florida Bar No. 984280
                                              adam@moskowitz-law.com
                                              Howard M. Bushman, Esq.
                                              Florida Bar No. 0364230
                                              howard@moskowitz-law.com
                                              Joseph M. Kaye, Esq.
                                              Florida Bar No. 117520
                                              joseph@moskowitz-law.com
                                              THE MOSKOWITZ LAW FIRM, PLLC
                                              2 Alhambra Plaza
                                              Suite 601
                                              Coral Gables, FL 33134
                                              Telephone: 305 740-1423

                                              -and-

                                              By: /s/ Josh Migdal
                                              MARK MIGDAL & HAYDEN
                                              80 S.W. 8th Street, Suite 1999
                                              Miami, Florida 33130
                                              Telephone: (305) 374-0440
                                              Josh Migdal, Esq.
                                              Florida Bar No. 19136
                                              josh@markmigdal.com
                                              Yaniv Adar, Esq.
                                              Florida Bar No. 63804
                                              yaniv@markmigdal.com
                                              eservice@markmigdal.com
                                              Counsel for Plaintiffs


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing was filed electronically via CM/ECF on

  the 25th day of August, 2020 and served by the same means on all counsel of record.

                                              By: /s/ Adam Moskowitz




                                                21
